Citation Nr: 0925626	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-30 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral knee 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1950 to April 
1952, including time in Korea from January 1951 to January 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, which, in pertinent part 
denied entitlement to service connection for a bilateral knee 
condition.

In May 2009, the Veteran provided testimony at a hearing 
before the Board at the RO.  A transcript of the hearing is 
of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide a medical examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran contends that he incurred a bilateral knee 
condition during active duty service in Korea as a result of 
the harsh winters and a land mine explosion he experience on 
active duty.  

There is competent evidence that the Veteran has a current 
disability.  The Veteran had arthroscopic surgery on his left 
knee in June 2004 followed by physical therapy.  He has 
testified that that he experiences current symptoms.  

The evidence of record demonstrates that the Veteran has 
received treatment for his legs and feet since service.  In a 
letter dated in May 1954 private physician reported treating 
the Veteran in January 1953, for symptoms in the upper right 
leg that had been present for four months.  The impression 
was myositis of the rheumatic type.  The Veteran stated 
during the May 2009 hearing that he began experiencing knee 
pain during service in Korea and that the pain had continued 
since.  Two statements have been submitted by fellow Marines 
who served with the Veteran corroborating his claim that he 
sustained leg injuries and pain in a land mine explosion in 
April 1951.  Hence, the record also indicates that the signs 
and symptoms of a knee disability may be related to the 
Veteran's active duty service.  

The Veteran has not been provided a VA medical examination in 
connection to his claim.  Therefore, a remand is necessary to 
obtain a medical opinion as to entitlement to service 
connection for bilateral knee condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA examination to determine whether he 
has a current knee disability in either 
knee that was incurred or aggravated in 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.

Taking into consideration the time the 
Veteran spent in Korea during the winters 
of 1951 and 1952 and the reported land 
mine explosion, the examiner should 
provide an opinion as to whether there is 
at least a 50 percent probability or 
greater (at least as likely as not) that 
any current knee disability had its onset 
in active service; is otherwise the 
result of disease or injury in service.

The rationale for all opinions should 
also be provided.  The examiner is 
advised that the Veteran is competent to 
report injuries and symptoms and that his 
history must be considered in formulating 
the opinion.

2.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



